 In theMatter of TIMESPUBLISHINGCOMPANYandNEWSPAPER GUILD OFBOSTON(C.I.0.)Case No. B-5052.-Decided May 5,1943Hinkley, Allen, TillinghastcCWheeler, by-Messrs. Frederick 117.TillinghastandIsadore Paisner,of Providence, R. I., for the Company.Messrs. Alwyn J. LawsonandGeorge A. Harris,ofBoston, Mass.,for the Union.Mr. A. Sumner Lawrence,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Newspaper Guild of Boston, affiliatedwith the C. I. 0., herein" called the Union, alleging that a questionaffecting commerce has arisen concerning the representation of em-ployees of Times Publishing Company, Pawtucket, Rhode Island,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Thomas H.Ramsey, Trial Examiner. Said hearing was held at Providence,Rhode Island, on March 24, 1943. The Company and the Unionappeared, participated, and were afforded full opportunity to beheard, to examine and cross examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.The Company's motions to dismiss are hereby denied for reasons here-inafter stated.Both the Company and the Union filed briefs whichhave been duly considered by the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYTimes Publishing Company, a Rhode Island corporation, has itsprincipal office and place of business at Pawtucket, Rhode Island,49 N. L.R. B., No 70.506 TIMES PUBLISHINGCOMPANY507-where it is engaged in the publication of a daily' newspaper, ThePawtucket Tihies. In addition to its main office in Pawtucket, Rhode'Island, the Company also operates branch news collection offices inAttleboro,Massachusetts, and Providence, Rhode Island, both ofwhich branch offices together with 'the main office are involved in thepresent proceeding.Daring the calendar year 1942, the Companysold approximately 11,000,000 newspapers of which 11.7 percent wasshipped to points outside the State of Rhode Island.A substantialportion of. the newsprint paper purchased by the Company in 1942and amounting in value to approximately $80,000, together with anequally. substantial amount of machinery, news, photographs, serialstories, comic strips, and financial news used by the Company, wasreceived from sources outside the State of Rhode Island.The Com-pany subscribes to the Associated Press, the United Press Service, andalso buys features from King's Features, from the Chicago Tribune,and from McClure's.We find, contrary to its contention, that theCompany is engaged in commerce within the meaning of the NationalLabor Relations Act.'II.THE ORGANIZATION INVOLVEDNewspaper Guild of Boston is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATION,On or about February 8, 1943, the Union notified the Company thatit represented a substantial number of its employees in the editorialdepartment-and requested that the Company enter into an agreementfor a consent election.The Company declined to enter into suchagreement with the Union.A statement of the Regional Director and a statement of the TrialExaminer indicate that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.2'The Company's contentionthat the Actis unconstitutional as applied to the Companyby reason of an alleged violation of the constitutional guarantees of freedom of speech andfreedom ofthe press,iswithout merit.SeeAssociatedPress v. N. L. R B.,301 U.S. 103.8The RegionalDirector reported that the Unionhad submitted 21 signed membershipcards of which 20 were dated between February 1 and February 15, 1943,and 1 undated:that of the 21 cards, 20 bore the apparentlygenuine original signatures of persons whosenames areon the Company's payroll as of February 13, 1943, containing a total of 27nameswithin the appropriate unit.The Trial Examiner statedthat a checkof the application cards showedthat the Unionhad obtained application cards from employees at both the Providenceand Attleborooffices ofthe CompanyThe contentionof the Companythat the Union has failedto prove theallegation-in itspetition as to the extent of its representation is without merit.The Board has frequently 508DECISIONS OF NATZ04\TAL LABOR RELATIONS BOARD'We find that,a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that the appropriate unit shouldconsist of allemployees in the editorial department of the Company, employed, atthe Pawtucket, Attleboro,-and Providence offices, including one FrankKelley, but excluding the managing editor.The Company takes theposition that the appropriate unit should consist of all employees inthe editorial department employed only at the Pawtucket office, exclud-ing the managing editor, the city editor, news editor, the editorialwriter, and Frank Kelley.The issues between the parties are there-fore (1) whether the branch office editorial employees should beincluded within the. appropriate unit, and (2) whether certain indi-viduals comprising the city editor, news editor, editorial writer, andFrank Kelley should be included or excluded from the appropriateunit.The Company's branch offices at Attleboro, Massachusetts, andProvidence, Rhode Island, have each a separate and for the most parta permanent group of editorial employees who over the news of theterritory adjacent to their respective offices.While both branchesoperate more or less independently of the main office, they are subjectto generalsupervision from the main office in all matters respectinghirilig,'wages, hours, and working conditions.We are of the opinionand find that the branch office employees have substantial interests incommon with those of the main office.We shall, accordingly, includethem within the appropriate unit.3There remains .for consideration the-question of individual.exclu-sions.Sinceboth 'the news editor and the city editor presentsimilarconsiderations, theywillbe considered together in the presentdiscussion:.-... . , !:.I': ,..The'news editoris an employee who is not only paid a salary of morethan $30 a week, buts has supervision over ,All the other editorial em-ployees with the exception of the managing editor. In addition, therecommendations- of the news editor with, respect to the hiring anddiscliarge,of,einployees are usually, followed by the management of theCompany.The city editorairect's the'various reportersin their `activities and'determines what each should do, on any particular day:The positionheld'that a petitioner need not submit evidence of majority representation but that it issufficient to show a substantial representationSee-Matter of Oklahoma Gas&ElectricCompanyandInternational Brotherhood of Electrical Workers of Oklahoma City, LocalB-1141,42 N. L. R.1B.7550,'and cases cited thereinSeeMatter of The Associated Pressand,TheNewspaper Guild of Detroit,'Local 22, ofthe American Newspaper Guild, C. I.0., 42N. L. R B. 1334. TIMES PUBLISHING COMPANYof city editor normally entitles the holder to a salary of more than $30a week.4The recommendations of the city editorwith respect todisciplinary action carrygreatweight and are usually followed bythe Company.We are of the opinion and find that both the news editor and the cityeditor are supervisory employees.We shall, accordingly, exclude themfrom the appropriate unit.,'The final matters for determination concern the inclusion or exclu-sion of the editorial writer and an individual by the name of FrankKelley.While the editorial writer has supervision over the editorial page,the record does not reveal that he directs or supervises any individualemployees.Moreover, there is nothing fn the evidence to indicatethat the editorial writer may, without consultation with the manage-ment, determine the policy of the Company.We are of the opinion'that the responsibilities of the editorial writer are not substantiallydifferent from those of reporters.We shall, therefore, include theeditorial, writer within the appropriate uniteWith respect to Frank Kelley, the Company contends that he is anindependent contractor and should therefore be excluded from theappropriate unit.The evidence shows that while Kelleyoperateson his own time and from his own office, he receives, nevertheless, aregular weekly salary from the Company.Moreover, though he mayat times supply news items to other publishers besides the Company,the record contains no specific evidence of any relationsor contractsbetween Kelley and such other publishers.Under thecircumstances,we find that Frank Kelley is an employee of the Companyand shallinclude him within the appropriate unit.We find that all editorial department employees, employed by theCompany 'at its offices at Pawtucket, Rhode Island, Providence, RhodeIsland, and Attleboro, Massachusetts, including the ' editorial' writerand Frank Kelley, but excluding the managing editor, the news edi-tor, and the city editor, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-4The record shows that the position of city editor is at present temporarily held by anhourlypaid employee,pendingthe recoveryof the regular incumbent who by reason ofillness has been assigned to other work of an unspecifiednature.5 See Matterof The Telegram Publishing Company and The Salt Lake Tribune Publish-ing CompantiandSalt Lake City Newspaper Guild, Local#168, C. 1.0., 44N L R. B 461.9 SeeMatter of The Telegram Publishing Company and The Salt Lake Tribune Publish-ing Companyand SaltLake City Newspaper Guild, Local#168, C. I.0., 44N. L R. B. 461. 510DE'OISIONS OF NATIONAL LABOR RELATIONS BOARDployees, in ,the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Times PublishingCompany, Pawtucket, Rhode Island, an election by secret ballot shallbe conducted as soon as possible but not later than thirty (30) daysfrom the date of this Direction of Election, under the direction andsupervision of the Regional Director, for the First Region, acting inthismatter as agent for the National Labor Relations Board andsubject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found 'appropriate in Section IV,above, who' were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during such pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any employees who have since quit or been dis-charged for cause, to determine whether or not they desire to be rep-resented by Newspaper Guild of Boston (C. I. 0.), for the purposesof collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.